1   This memorandum opinion was not selected for publication in the New Mexico Reports. Please
 2   see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum opinions.
 3   Please also note that this electronic memorandum opinion may contain computer-generated
 4   errors or other deviations from the official paper version filed by the Court of Appeals and does
 5   not include the filing date.

 6        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO


 7 STATE OF NEW MEXICO,

 8          Plaintiff-Appellee,

 9 v.                                                                           NO. 29,432

10 VALERIE P.,

11          Defendant-Appellant.


12 APPEAL FROM THE DISTRICT COURT OF CHAVES COUNTY
13 Freddie J. Romero, District Judge

14 Gary K. King, Attorney General
15 Santa Fe, NM

16 for Appellee

17 Hugh W. Dangler, Chief Public Defender
18 Kathleen T. Baldridge, Assistant Appellate Defender
19 Santa Fe, NM

20 for Appellant

21                                 MEMORANDUM OPINION

22 WECHSLER, Judge.
 1        Child seeks to appeal from an order denying a motion for modification of a

 2 judgment, disposition, and commitment. We issued a notice of proposed summary

 3 disposition, proposing to affirm. Child has filed a combined motion to amend the

 4 docketing statement and memorandum in opposition, which we have duly considered.

 5 Because we remain unpersuaded by Child’s assertions of error, we affirm.

 6        We will begin our discussion with the motion to amend. Such a motion will

 7 only be granted upon a showing of viability. See State v. Ibarra, 116 N.M. 486, 490,

 8 864 P.2d 302, 306 (Ct. App. 1993) (denying the defendant’s motion to amend because

 9 the issue was not viable). By her motion to amend, Child seeks to advance a claim of

10 ineffective assistance of counsel. [MIO 2-3, 6-9] For the reasons that follow, we

11 conclude that this issue is not viable. We therefore deny the motion.

12        In order to establish any entitlement to relief based on ineffective assistance of

13 counsel, Child must make a prima facie showing by demonstrating that: (1) counsel’s

14 performance fell below that of a reasonably competent attorney; (2) no plausible,

15 rational strategy or tactic explains counsel’s conduct; and (3) counsel’s apparent

16 failings were prejudicial to the defense. See State v. Herrera, 2001-NMCA-073, ¶ 36,

17 131 N.M. 22, 33 P.3d 22.

18        Child bases her claim on counsel’s failure to pursue a motion for

19 reconsideration and an appeal in a timely fashion. [MIO 7] She contends that if these


                                              2
 1 matters had been promptly pursued, she might have been able to demonstrate that

 2 continuation of her probation was more appropriate than commitment. [MIO 7]

 3        The chief difficulty with Child’s argument is that the record provides no

 4 support for it. We have been presented with nothing to indicate what evidence or

 5 argument, if any, Child might have presented in support of her position. This is a

 6 fatal deficiency. See generally State v. Torres, 2005-NMCA-070, ¶ 25, 137 N.M. 607,

 7 113 P.3d 877 (rejecting a claim of ineffective assistance when the defendant failed to

 8 demonstrate with specificity how the defense was actually prejudiced); State v.

 9 Powers, 111 N.M. 10, 12, 800 P.2d 1067, 1069 (Ct. App. 1990) (observing that an

10 insufficient factual basis precludes appellate review of a claim of ineffective

11 assistance of counsel).

12        In light of the foregoing, we conclude that Child has failed to make a prima

13 facie showing of ineffective assistance of counsel. We therefore deny her motion to

14 amend. See Ibarra, 116 N.M. at 490, 864 P.2d at 306 (observing that a motion to

15 amend will be denied if the issue is not viable). To the extent that Child may wish to

16 pursue the matter further, we suggest that habeas corpus proceedings would be the

17 appropriate avenue. See State v. Baca, 1997-NMSC-059, ¶ 25, 124 N.M. 333, 950

18 P.2d 77 (“A record on appeal that provides a basis for remanding to the trial court for

19 an evidentiary hearing on ineffective assistance of counsel is rare. Ordinarily, such


                                              3
 1 claims are heard on petition for writ of habeas corpus.”); State v. Martinez,

 2 1996-NMCA-109, ¶ 25, 122 N.M. 476, 927 P.2d 31 (“This Court has expressed its

 3 preference for habeas corpus proceedings over remand when the record on appeal

 4 does not establish a prima facie case of ineffective assistance of counsel.”).

 5        Next, we briefly reiterate a jurisdictional point that we previously raised sua

 6 sponte. As we observed in the notice of proposed summary disposition, the authority

 7 of the district court to entertain Child’s motion for modification of the judgment,

 8 disposition, and commitment is questionable, insofar as Child’s motion was untimely

 9 filed. Under the circumstances, the motion could only have been considered to the

10 extent that the underlying judgment, disposition, and commitment could be

11 characterized as unlawful. See Rule 10-252(A) NMRA (“The court may correct an

12 unlawful disposition [in a delinquency proceeding] at any time.”). However, as we

13 previously noted, the judgment, disposition, and commitment appears to have been

14 lawful, insofar as it was within the range of permissible responses to Child’s probation

15 violation. See NMSA 1978, § 32A-2-24(B) (2009) (“If a child is found to have

16 violated a term of the child’s probation, the court may extend the period of probation

17 or make any other judgment or disposition that would have been appropriate in the

18 original disposition of the case.”); NMSA 1978, § 32A-2-19(B)(1)(b) (2009)

19 (providing that the court may order commitment of not more than two years).


                                              4
 1        In light of the arguments actually advanced below, by which Child sought to

 2 challenge the judgment, disposition, and commitment based on a variety of alleged

 3 procedural irregularities, [RP 222-24] we remain of the opinion that Child’s motion

 4 is more accurately characterized as an effort to correct a commitment imposed in an

 5 allegedly unlawful manner. Unlike an unlawful disposition, a commitment imposed

 6 in an unlawful manner is only subject to correction pursuant to a motion by the

 7 respondent if the motion is filed within thirty days after the entry of the judgment. See

 8 Rule 10-252(A), (B)(1). Because Child’s motion was not filed within thirty days after

 9 the judgment, disposition, and commitment of May 22, 2008, it was untimely.

10        In the case of In re Zac McV., a motion for reconsideration was filed by the

11 child several months after the court entered a judgment and disposition ordering his

12 commitment. 1998-NMCA-114, 125 N.M. 583, 964 P.2d 144, ¶¶ 3-4. The children’s

13 court concluded that it had no jurisdiction to reconsider because the motion had been

14 filed outside the thirty-day period prescribed by statute. Id. ¶ 4. The court’s ruling

15 was affirmed on appeal. Id. ¶ 17. As this Court explained, the children’s court lost

16 jurisdiction when it transferred custody of the child pursuant to the commitment. Id.

17 ¶ 12 (discussing NMSA 1978, Section 32A-2-23(A) (2009)). Although certain

18 exceptions exist by which the children’s court may exercise jurisdiction after a

19 transfer of custody, the exception applicable to motions filed by respondents


                                               5
 1 incorporates a thirty-day time limitation. See id. ¶¶ 12-14. Because the child failed

 2 to file his motion within the mandatory thirty-day period, we concluded that the

 3 children’s court lacked jurisdiction to consider it, and as such, the motion was

 4 properly denied. Id. ¶¶ 13, 17, 19.

 5        Applying the foregoing principles, we observe that Child’s motion, apparently

 6 advanced pursuant to Rule 10-252(B)(1), was filed roughly seven months after the

 7 judgment, disposition, and commitment was entered. Thus, it was approximately half

 8 a year late. The district court therefore lacked jurisdiction to consider it, and the

 9 motion was properly denied. See In re Zac McV., 1998-NMCA-114, ¶¶ 13, 17, 19.

10        The memorandum in opposition does not address the foregoing jurisdictional

11 dilemma. We therefore remain of the opinion that the principles articulated and

12 applied in In re Zac McV. provide an adequate basis for affirmance. However,

13 alternatively, we will briefly address the merits of the three issues raised in the

14 docketing statement and renewed in the memorandum in opposition.

15        First, Child contends that she was not properly advised of her right to appeal at

16 the time of the hearing; rather, her attorney received the advisement, and a written

17 document to the same effect was filed of record shortly thereafter. [MIO 5] Child

18 contends that this effectively denied her the right to appeal. [MIO 9]

19        As we previously observed, Rule 10-251 NMRA provides that any failure of


                                              6
 1 the court to advise a child of the right to appeal “shall toll the time for taking an

 2 appeal.” Accordingly, the delayed advisement merely extended the deadline upon

 3 which notice of appeal was due. Insofar as we have considered Child’s appeal on the

 4 merits in reliance on the principles articulated in State v. Duran, 105 N.M. 231, 233,

 5 731 P.2d 374, 376 (Ct. App. 1986), we fail to see how the delayed advisement could

 6 be said to have denied Child the right to appeal.

 7        Second, Child argues that the district court erred in entertaining the State’s oral

 8 motion for reconsideration. [MIO 10] We remain unpersuaded. Motions for

 9 reconsideration in children’s court cases need not be in writing. State v. Carlos A.,

10 1996-NMCA-082, ¶ 6, 122 N.M. 241, 923 P.2d 608. Although we have indicated that

11 the filing of written motions is “the better practice,” it is not required. Id.

12        Third and finally, Child renews her argument that the State lacked authority to

13 seek reconsideration and commitment. [MIO 10-11] As we previously explained, it

14 appears that Child’s commitment had been suspended and she remained on probation

15 at the time that the district court granted the State’s motion. [RP 200] It therefore

16 seems clear that the district court retained jurisdiction to modify the disposition. See

17 § 32A-2-23(F), (G), (H) (providing that the court may extend or modify a disposition

18 prior to the expiration of a judgment of probation).

19        Child cites Section 32A-2-23(H) for the proposition that the State is not


                                               7
 1 authorized to file motions to reconsider. [MIO 10] However, as we previously

 2 explained, subparts (F) and (G) of Section 32A-2-23 have been construed to authorize

 3 the State to file such motions. See State v. Dylan A., 2007-NMCA-114, ¶ 22, 142

 4 N.M. 467, 166 P.3d 1121 (observing that “motions invited by the court or the State

 5 . . . are currently governed by Section 32A-2-23(G)”); In re Michael L.,

 6 2002-NMCA-076, ¶¶ 9-11, 132 N.M. 479, 50 P.3d 574 (holding that motions may be

 7 filed by the State or pursuant to court invitation pursuant to Section 32A-2-23(F)).

 8        Child also cites Section 32A-2-23(A) for the proposition that the district court

 9 lost jurisdiction upon transfer of custody. [MIO 11] However, as we previously

10 indicated, the record reflects no transfer of custody prior to the May 22, 2008

11 judgment, disposition, and commitment, which is the subject of Child’s challenge.

12 [RP 200-201, 205-08] Further, even if Section 32A-2-23(A) was applicable in some

13 sense, we note that the district court nevertheless retained jurisdiction to reconsider

14 pursuant to Section 32A-2-23(F) and (G). See Dylan A., 2007-NMCA-114, ¶ 31

15 (observing that “Section 32A-2-23(A) merely sets forth the general rule that the

16 children’s court loses jurisdiction when it transfers custody of [a c]hild to CYFD” and

17 that “[u]nder other provisions of Section 32A-2-23, the children’s court may modify

18 a child’s disposition after transfer of custody to CYFD”); In re Zac McV.,

19 1998-NMCA-114, ¶ 12 (“Subsections F and G are exceptions to the general rule


                                              8
1 spelled out in Section 32A-2-23(A) which provides that the children’s court loses

2 jurisdiction when it transfers custody of the child.”).

3        For the foregoing reasons, we remain unpersuaded by Child’s assertions of

4 error. We therefore affirm.

5        IT IS SO ORDERED.



6                                                 ______________________________
7                                                 JAMES J. WECHSLER, Judge

8 WE CONCUR:



 9 __________________________________
10 CYNTHIA A. FRY, Chief Judge



11 __________________________________
12 MICHAEL D. BUSTAMANTE, Judge




                                             9